CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated July 18, 2014, relating to the financial statements and financial highlights, which appear in the May 31, 2014 Annual Reports to Shareholders of Franklin California High Yield Municipal Fund and Franklin Tennessee Municipal Bond Fund, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PricewaterhouseCoopers LLP San
